         Case 1:15-cv-00628-LY Document 109 Filed 02/05/21 Page 1 of 1



                       iN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION                            21FE.-

DONALD ZIMMERMAN,                           §
              PLAINTIFF,                    §                                                   AS

                                            §
V.                                          §           CAUSE NO. 1:1 5-CV-628-LY
                                            §
CITY OF AUSTIN, TEXAS,                      §
                 DEFENDANT.                 §


                                          [I)   1   0

       IT IS ORDERED that the above entitled and numbered cause is SET for a Telephone

Conference on Thursday, February 11,2021, at 10:00 a.m., Austin Time. The parties are to call

the court's telephone conference line at (877) 873-8017; Access Code: 7996289. Please contact

Chambers at (512) 916-5756 if you have any questions.

       SIGNED this GJ'I          day of February, 2021.




                                           UNI          D STATES   STRI T JUDGE
